 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBig John Super Stores, Inc. and District Union Local227, Amalgamated Meat Cutters & ButcherWorkmen of North America, AFL-CIO. Cases 9-CA-10672 and 9-CA-10906September 19, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn June 20, 1977, Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Big John SuperStores, Inc., Fulton, Kentucky, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges violationsof the Act not herein found.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thiscase was heard on March 2 and 3, 1977, in Mayfield,Kentucky, based on charges filed on September 28 andDecember 15, 1976, and complaints which issued onDecember 2, 1976, and January 31, 1977. The complaints,which were consolidated for hearing, alleged that Big JohnSuper Stores, Inc.,' herein Respondent, violated Section8(a)(1) of the National Labor Relations Act, herein theAct, by interrogating and polling its employees concerningtheir union activities and desires, by threatening itsemployees with discipline, discharge, more onerous work-ing conditions, or the closing of the store because of theirThe name of Respondent appears as amended at hearing.2 General Counsel's posthearing motion that official notice be taken of232 NLRB No. 41union activities, and by granting a wage increase in orderto discourage union membership or support. Respondent'stimely filed answers denied the substantive allegations ofthe complaints.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orally.General Counsel and Respondent filed briefs which havebeen carefully considered. Based on the entire record,2including my observation of the witnesses and theirdemeanor, I make the following:FINDINGS OF FACTI. THE RESPONDENT'S BUSINESS AND THE UNION'SLABOR ORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWRespondent is an Illinois corporation operating retailgrocery stores in various States of the United States,including a store in Fulton, Kentucky, the only storedirectly involved herein. The complaints alleged, Respon-dent's answers admitted, and I find and conclude thatRespondent satisfies the Board's standards for the asser-tion of jurisdiction over retail enterprises and is anemployer, engaged in commerce and in operations affect-ing commerce, within the meaning of Section 2(2), (6), and(7) of the Act.The complaints alleged, Respondent admitted, and I findand conclude that District Union Local 227, AmalgamatedMeat Cutters & Butcher Workmen of North America,AFL-CIO, herein the Union, is a labor organization withinthe meaning of Section 2(5) of the Act.1l. BACKGROUNDRespondent's Fulton store is part of its southern division,which consists of seven stores in Kentucky and Tennessee.Five of these stores, including Fulton, were acquired fromtheir prior owners around September 1975. None of thesouthern division stores were covered by collective-bar-gaining agreements. Respondent also operates nine storesin its northern division, some of which have collective-bargaining agreements.The Union commenced an organizing campaign amongthe employees of the Fulton store around June 1976. (Alldates hereinafter are in 1976 unless otherwise specified.)Respondent learned of this campaign in late June, when itwas served with the unfair labor practice charge in Case 9-CA-10423 (subsequently withdrawn or dismissed). Arepresentation election petition was filed in late July, and aStipulation for Certification Upon Consent Election wasapproved on September 3, setting an election amongRespondent's Fulton store employees for October 1. Thatelection was canceled on September 28, when the Unionfiled the charge in Case 9-CA-10672. No new election datehas been scheduled.the "Order Cancelling Election and Notice of Cancellation of Election" inCase 9-RC-11623 is granted.134 BIG JOHN SUPER STORES, INC.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Conduct of James L. Menees', Polling ofEmployeesAbout October 18, Meat Market Manager James L.Menees circulated a petition among Respondent's Fultonstore employees which stated, in essence, that the employ-ees did not wish to be represented by the Union. Hesecured approximately 50 signatures. Denver Perkins, whowas store manager at that time, was aware of Menees'activity. Menees' testimony appears to indicate thatPerkins suggested it:Q. (By Counsel for General Counsel) Okay. Now,what were your discussions with Mr. Perkins about thispetition?A. Well, it was really-our discussion really-Ijust-I talked to some of the employees there, and itwas kind of a big mess there, and so I co, : in onemorning ... and he mentioned the fact of the petition.It was just mentioned ...when I came in in themorning. And so I talked to Ruth Phipps, she's theoffice lady, and I talked to Ron Tanus ... in produce,and we decided ...[w]e'll just see how the people feelabout it.Menees' position as meat market manager had beenincluded within the stipulated unit for the election.Respondent contended that it was not responsible forMenees' conduct as he was not a supervisor or, if he werefound to be a supervisor, his conduct v"- noncoercive.General Counsel contended that Menees was a statutorysupervisor, that the conduct was coercive, and thatRespondent was responsible for that conduct and chargedwith such knowledge of union sympathies as Menees mayhave acquired.Respondent's stores have a store manager, admittedlypossessed of supervisory authority, an assistant storemanager, and managers in the produce, bakery-delicates-sen, and meat departments. The handbook of companypolicies refers to these positions as "managerial." Each ofthese departments has a supervisor who functions through-out one or both of Respondent's divisions. The meatdepartment supervisor is Gene Woods, who visits theFulton store two or three times per week and is in dailytelephonic communication with the meat market manager.The meat supervisor originates and gives to the meatmarket managers a weekly merchandising letter, tellingthem what will be advertised and informing them how tomerchandise and display the meats. The weekly advertise-ment is available to the managers when they make up theirmeat orders. Based on the needs of his inventory, Meneespurchases meats for the store from wholesalers of hischoice. His purchases average $10,000 per week.There are seven employees in the meat market at Fulton,including Menees and two part-time employees. All arehourly paid. At $5.25 per hour, Menees receives about 65cents per hour more than the next highest paid individual.He also receives a quarterly bonus, based on the profitabili-ty of the department, which accounts for 4 or 5 percent ofhis annual income. Employees below the level of managerdo not share in that bonus. Menees is paid premium payfor the overtime that he works. He schedules the work ofthe other employees, including the number of hours theywill work, and, when overtime is required, asks them towork it. He generally secures approval for departmentalovertime from the store manager. He may permit anemployee to leave work early or take a day off for personalreasons. The employees generally know what work has tobe performed; to the extent that an assignment of duties isrequired, Menees makes it. He may also train, or ask otherexperienced meatcutters to train, an employee. He has noindependent authority to discharge or otherwise disciplinean employee; when such action has been necessary,Menees has reported the problem to the store manager.Neither does he hire employees, although he does talk toapplicants to determine their experience and has beenasked for his opinion of them and his recommendation. Allmeat department employees are interviewed and hired bythe meat supervisor. Menees has not been consulted whenmeat department employees have been granted wageincreases.Menees is held out to the public and employees as themeat market manager. According to their testimony, someemployees view Menees as a "boss" or supervisor; othersdo not. He has access to the employees' personnel records,access which is denied employees below the level ofdepartment manager. He also meets with the meatsupervisor and the store manager to discuss the meatdepartment's displays and advertising and occasionallymeets with the employees to listen to their problems.In view of all of the foregoing, and particularly notingMenees' authority to make recommendations on new hires,his authority to affect an employee's earnings by sched-uling and the assignment of overtime, and the fact that,unless he is deemed to be a supervisor, the sevenindividuals in the meat department operate essentiallywithout any direct supervision, I conclude that Menees is asupervisor within the meaning of the Act. Stephens ProduceCo., Inc., 214 NLRB 131 (1974); Bedford Discounters, Inc.,204 NLRB 509 (1972). The inclusion of the meat marketmanager in the unit as stipulated to by Respondent and theUnion does not estop General Counsel from contendingthat Menees is a supervisor. See Montgomery Ward & Co.,Inc., 115 NLRB 645 (1956), enfd. 242 F.2d 497 (C.A. 2,1957).I further find and conclude that Respondent wasresponsible for Menees' actions in polling the employeesboth by reason of his supervisory authority and Perkins'authorization or instigation of that poll.Respondent contended, on the authority of MontgomeryWard & Co., Inc., supra, that as Menees was to be includedin the unit by agreement of the Union and the Employer,employees would not deem his antiunion conduct to be therepresentation of management. Under such a circumstancehis conduct would lack the tendency to coerce employees.However, in that case, the Board stated (115 NLRB at647):For that reason, the Board has generally refused tohold an employer responsible for the antiunion conductof a supervisor included in the unit, in the absence ofevidence that the employer encouraged authorized, or135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDratified the supervisor's activities .... lEmphasissupplied.]As noted, Menees' conduct was "encouraged, authorized,or ratified" by Perkins. Accordingly, I find and concludethat Menees' conduct would tend to interfere withemployee free choice, that Respondent is chargeable withthat conduct, and that, by such conduct, Respondent hasviolated Section 8(a)(l) of the Act. Sabine Towing &Transportation Co., Inc., 205 NLRB 423 (1973).B. Conduct Directed at Mary WoodruffMary Woodruff was employed in Respondent's delica-tessen department in October 1975. In June 1976, she wasmade aware of the Union's organizational campaign byanother employee and signed a union authorization card.Thereafter, she distributed some cards to other employees,discussed the Union with them, and attended unionmeetings. She also attended the hearing on the Union'srepresentation petition. On October 18, according to herundenied testimony, Woodruff was approached by Me-nees, who asked her to sign his antiunion petition. Sherefused, telling him that he knew how she felt about theUnion.On the morning of December 5, Bakery SupervisorGeraldine Knight called Woodruff into the office afterobserving that Woodruff appeared upset. Knight askedWoodruff what the problem was. She informed Knight thatshe had had a run-in with Perkins, the store manager, inwhich Perkins had admonished and cursed at her forallegedly walking on a freshly washed floor. Woodruffcomplained that she was being mistreated and picked onbecause of her union activities. She pointed to the unionbutton she was wearing. Knight asked her why she wantedthe Union and Woodruff told her that it was because ofmistreatment such as she had been receiving.3At thispoint, according to Woodruff, Knight told her: "Mary, let'skeep this a secret, but ...if the union comes in Mr.Martin has already said he will close the store." She alsoassured Woodruff that higher management would take agreater interest in the store in the future. Knight deniedmaking any reference to a secret, a threat to close the store,or management's attention to improve conditions in thestore.Around this same period of time, Respondent eliminatedmost of the delicatessen products, laid off the part-timeemployees, and generally altered the operation of thebakery-delicatessen department in an effort to make itprofitable. Woodruff's duties changed; she was assigned tofry doughnuts and chickens. She performed this duty forseveral days but objected to having to do all the frying.Another employee was brought in to cook the chickens;Woodruff continued to fry doughnuts. In addition, shetestified, her other duties increased and she was assignedmore arduous cleaning work than she had done before orthan other employees were required to do.4On December 17, Woodruff was summoned to a meetingwith Knight and the bakery-delicatessen manager, JerryI To this point. the testimony of Woodruff and Knight are in substantialagreement.4 The complaint did not allege, and the evidence would not support, aTipps. According to her testimony on direct examination,Woodruff was told that her work was not satisfactory, thatshe was working too slow, that if she did not improve theywould have to put her on the night shift (which Knight andTipps knew was not practical for her), and that, if that didnot work out, they would have to let her go. On cross-examination, Woodruff readily acknowledged that she toldKnight and Tipps that she was working as fast as sheintended to, that she couldn't do any more than she wasdoing, and that, although she had to work, she really didnot like the work she was doing. Knight responded bytelling her that the only alternative to the work she wasdoing would be a position on the night shift. She furtherrecalled that Knight told her all of the employees weregoing to have to work harder in order to make the bakery asuccess, that the bakery was being run on a trial basis, andthat this was its last chance. Woodruff told Knight andTipps that she believed that they were doing this to herbecause she was in favor of the Union. Knight denied thatthe Union made any difference to her. Woodruff's cross-examination testimony concerning this interview is insubstantial agreement with testimony of Knight and Tipps,which I credit.On December 26, Tipps gave Woodruff a "correctionslip" in regard to the quality of some doughnuts which shehad made. This was the first time such a slip had beenissued. There was no mention of the Union.In the 2 weeks prior to January 11, 1977, Woodruff waslate for work several times. She testified that there wereabout three such times, occasioned by adverse weather.Tipps said that there were about six incidents. Twice,Woodruff had called Tipps to report that she could notsecure transportation to the store and he picked her up. OnJanuary 11, Tipps and the new store manager, KenJungers, told Woodruff that her tardiness was not accept-able. Woodruff complained that they were trying to"crucify" her because of her union activities and weretrying to make her quit. Tipps and Jungers denied any suchintention. Tipps then left and Jungers continued to talkwith Woodruff. He asked her why she was so bitter towardthe Company. According to Woodruff, he also asked herwhy she wanted the Union. She repeated her assertionsthat she had been badly treated by the employer and thather mistreatment was the result of her union activities.Jungers denied asking Woodruff why she favored theUnion and asserted that it was Woodruff who mentionedthe Union in their conversation.Geraldine Knight impressed me as a forceful andcredible witness; her candid admission that she askedWoodruff why she wanted the Union bolsters the credibili-ty of the denials of other statements attributed to her. Isimilarly found both Tipps and Jungers to be crediblewitnesses. I was less favorably impressed with Woodruff'stestimony and demeanor. As previously noted, her testimo-ny varied substantially from direct to cross-examination.Additionally, she displayed hostility toward Respondentand a propensity to view all actions taken by the employeras retaliation for union activities, even when those actionscontention that Respondent discriminatorily assigned Woodruff moreonerous or arduous work because of her union activities.136 BIG JOHN SUPER STORES, INC.were attempts to work out accommodations with her workpreferences. In this regard, I observe that Respondent didextend itself to Woodruff, bringing in another employee torelieve her of the task of frying chickens, offering her a shiftwith less arduous work, and picking her up on morningswhen she refused to drive because of the weather.Accordingly, to the extent that there are differences in thetestimony of Woodruff and her supervisors, I credit thosesupervisors.In each instance wherein the Union was mentionedbetween Woodruff and her supervisors, it was Woodruffwho raised the subject. When Knight asked her why shewanted the Union, Woodruff was wearing a union buttonand had brought it to Knight's attention. In thesecircumstances, I conclude that Knight's casual and isolatedquestion lacked the tendency to interfere with the exerciseof employee rights under the Act. In so concluding, I notethat the inquiry was not directed at determining Wood-ruff's union sympathies; those were openly proclaimed.Neither was it directed at determining the extent of herunion activities or the sympathies or activities of otheremployees. The question was asked once and was notpursued. See Hobart Corporation, 228 NLRB 907, fn. 3(1977). This case is thus distinguishable from such cases asFlorida Steel Corporation, 224 NLRB 45 (1976), Bushnell'sKitchens, Inc., 222 NLRB 110 (1976), and Hanes Hosiery,Inc., 219 NLRB 338 (1975). I shall, therefore, recommendthat this allegation be dismissed. Additionally, as I havefound that Knight did not threaten Woodruff with eitherthe closing of the store or with assignment to more onerousworking conditions, and that Jungers did not coercivelyinterrogate Woodruff concerning her union activities, Ishall recommend that those complaint allegations bedismissed.C. Conduct Directed at Linda WadeLinda Wade is a high school student who began workingfor Respondent during the summer of 1976, in the bakery.She was laid off around the end of November and wasrecalled about a week later. On her first or second dayback, Store Manager Perkins called her into his office andbegan to admonish her for the way work had beenperformed in the bakery. Wade told him, "[Y]ou haven'tliked me since you started work here." At this point,Perkins got "nasty," called her a "bitch" and "fussed" ather for work that had not been done. In this conversation,as Wade testified, "he said something about the union, thatslipped, and then he said he'd like to see me gone becausemy job wasn't good anymore because I was behind Mary[Woodruff]." Wade further testified that Perkins hadobserved Woodruff talking with her and several otheremployees, about the Union, around the beginning ofNovember.5General Counsel alleged that the foregoing statement toWade constituted a threat to discharge Wade because ofher union activities. The evidence reflects that MaryI Respondent did not call Perkins as a witness. Geraldine Knight,however, was present when Perkins spoke to Wade. To the extent thatKnight recalled the substance of the conversation, she corroborated Wade.She did not recall Perkins making reference to Wade "being behind Mary."6 The complaint alleged the "granting of a wage increase to discourageWoodruff's union activities were known to Respondentand it stands uncontradicted that Perkins observed Wadeand others discussing the Union with Woodruff. Thatincident, however, occurred more than a month prior toWade's confrontation with Perkins, a period of dormancyin union activity. The record does not establish thatWoodruff was known to be a leading union proponent orthat Wade was, or was suspected to be, a supporter ofWoodruff in her union activities.It is not entirely clear from Wade's version of theconversation whether Perkins specifically mentioned theUnion or whether Wade merely surmised that Perkins wasreferring to the Union when he alluded to Wade's being"behind Mary." While Perkins may have been referring toWoodruff in her role as a proponent of the Union, it isquite as likely that he was referring to problems he washaving with Woodruff's work performance. In light of thisambiguity, and the other circumstances set forth above, Iam constrained to conclude that General Counsel hasfailed to establish by a preponderance of the evidence thatPerkins threatened Wade with discharge because of herunion activity. Accordingly, I shall recommend that thisallegation be dismissed.D. The Wage IncreasesIn late November, Respondent's Fulton store employeesreceived substantial wage increases: 60 cents or more perhour for the full-time employees and 25 cents per hour ormore for the part-time employees, retroactive to September1. Checks were given them for the retroactively earnedwages. General Counsel contends that Respondent granted"an unusually large and unexpected wage increase, in orderto unlawfully influence employees in the exercise of theirSection 7 rights."6Respondent contends that the wageincrease was the same as had been granted throughout itssouthern division effective September I but withheld fromthe Fulton store employees in order to avoid creating theappearance that it was seeking to improperly influence theelection. After the election was indefinitely postponed,Respondent claimed, it determined to give the increase tothose employees so that they would not be penalized by thependency of the election petition.The record reflects that when Respondent acquired theFulton store, along with about four others, in September1975, the employees' wage rates were near the minimumwage. The employees were told that wage rates would bereviewed and that there would be periodic increases. Whilecorporate vice president and general supervisor, Paul York,could not recall that employees were told of any specificdates on which to expect wage increases, employee DonElliot recalled being told that wages were reviewed twice ayear, in April and September. Employee Brad Coleyrecalled being told that there would be raises aroundSeptember. Their recollections essentially corroborate thetestimony of William Harper, executive vice president whowas responsible for formulation and implementation ofthe union activities of [Respondent's] employees." The complaint is broadenough to support the issue as framed in General Counsel's brief. Moreover.that issue was fully litigated. See Sheboygan Sausage Company, Inc.. 156NLRB 1490. fn. 1(1966).137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage policies. Harper testified that it was Respondent'spolicy for all stores not covered by collective-bargainingagreements to review wages and grant increases at 6-monthintervals, in April and October.In April 1976, the Fulton store employees received wageincreases of approximately 5 or 6 percent, 10 cents to 15cents per hour. In May, Harper began to formulate thepolicy for the wage increases to be given in the fall. Thatpolicy, he testified, was made final by the end of July ormid-August, admittedly after Respondent acquired knowl-edge of the organizational campaign in Fulton. Under thatpolicy, the employees of all of the southern division storeswould receive identical wages, $3.10 per hour after 6months experience with higher wages paid in the meatdepartment. This wage scale was based on a study of therates paid by Respondent's competition, and was compara-ble thereto.When the employees in Respondent's other storesreceived their September increases, no mention was madeof the union activity at Fulton. The Fulton employees werenot told about those raises; nothing was said to them toindicate that their union activity prevented their receipt ofraises. Again, when Respondent gave them the wageincreases, there was no mention of the Union. No evidencewas adduced to contradict Harper's credible testimony thatthe wage increases at Fulton were the same as those at theother southern division stores.General Counsel contended that, in speaking to itsemployees, Respondent had conditioned wage increasesupon store profitability. As the evidence reflected that thestaff of the Fulton store had decreased from approximately64 in September of the high 40's in November, it wassubmitted that the store's profits could not have justifiedsuch substantial wage increases. Harper denied that theFulton store was not profitable. He acknowledged that thebakery department therein was not showing a profit.Layoffs in the bakery, previously discussed, accounted forsome of the reduction in the work force. So too, apparently,did a storewide reduction in hours. He further explainedthat, although the employees were told that wage increasesdepended upon individual store performance, this hadbeen said to motivate the employees. It was not, however,the basis upon which he formulated wage policy.The Board, in Newport Division of Wintex Knitting Mills,Inc., 216 NLRB 1058 (1975), concisely summarized thestate of the law regarding the announcement or grant ofwage increases during the pendency of an electioncampaign:It is well established that the announcement of awage increase during the pendency of a representationpetition for the purpose of stifling an organizationalcampaign constitutes unlawful interference and coer-cion ...An employer's legal duty in deciding whether togrant benefits while a representation petition is pendingis to determine that question precisely as if a unionwere not in the picture. An employer's granting a wageI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.increase during a union campaign "raises a strongpresumption" of illegality. In the absence of evidencedemonstrating that the timing of the announcement ofchanges in benefits was governed by factors other thanthe pendency of the election, the Board will regardinterference with employee freedom of choice as themotivating factor. The burden of establishing a justifi-able motive remains with the Employer.The question is thus one of motivation. On the recordbefore me, I am persuaded that Respondent has satisfiedits burden of establishing a justifiable motive and hasovercome the presumption of illegality. Thus, I findsignificant that the timing of the raises followed the patternpreviously announced to employees at the time of Respon-dent's acquisition, that formulation of the raises beganprior to the advent of the Union, that consistent raises weregiven throughout the entire division, that those raisesbrought Respondent's wages in line with those paid by itscompetition, and that Respondent did not attempt tocapitalize upon its planned raises by granting them prior tothe scheduled election or by making reference to the Unioneither when it decided to withhold those raises or when itreversed that decision and granted them. See Allis Chal-mers Corporation, 224 NLRB 1199 (1976) (particularly at1205-06); California Pellet Mill Company, 219 NLRB 435(1975). Accordingly, I shall recommend that this allegationbe dismissed.CONCLUSIONS OF LAW1. By coercively polling its employees concerning theirunion activities and desires, Respondent has engaged in anunfair labor practice within the meaning of Section 8(a)(l)of the Act.2. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(2), (6), and (7) of the Act.3. Respondent has not violated the Act in any mannernot specifically found herein.Upon the foregoing findings of fact, conclusions of law,and the entire record, in order to effectuate the policies ofthe Act, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER7The Respondent, Big John Super Stores, Inc., Fulton,Kentucky, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Coercively polling its employees concerning theirunion activities and desires.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.138 BIG JOHN SUPER STORES, INC.(a) Post at its Fulton, Kentucky, store, copies of theattached notice marked "Appendix."s Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by its representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps it hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.I In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXTo engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the purposeof collective bargaining or other mutual aid orprotectionTo refrain from the exercise of any suchactivities.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT coercively poll our employees concern-ing their union activities or desires.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof rights guaranteed them by Section 7 of the NationalLabor Relations Act.BIG JOHN SUPER STORES,INC.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe act gives the employees the following rights:139